DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s claims filed 9/9/2019. Claims 13-14 and 16 have been amended, claims 20-22 are newly added and thus claims 1-22 are currently pending. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “detector” in claim 5 line 2 and “turn and lock” in claim 11 line 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 7 is objected to because of the following informalities:  claim 7 recites “end tidal capnography” This should not be italicized. Appropriate correction is required.
18 is objected to because of the following informalities: Claim 18 should read “wherein the pH monitoring sensor is placed in (emphasis added) the second end of the first catheter”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim limitation “being connectable to a nasal cannula that operably allows a turn-and-lock approach to connecting the nasopharyngeal catheter” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claim 11 recites a function (“turn-and-lock”) without reciting any structure which performs that function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	
Claim 11 has not been rejected with prior art and thus cannot be considered allowable subject matter. However, upon overcoming the 35 U.S.C. 112(b) rejection, Claim 11 is believed to contain allowable subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5 and 10 are rejected under 35 U.S.C. 102(a) (1)/ (a) (2) as being anticipated by Lyons (U.S. PG Pub. 2004/0231675).
Regarding claim 1, Lyons discloses a nasopharyngeal catheter for administration of oxygen and monitoring for a patient, comprising (Par. [0006]): a first catheter having a first end, a second end and a first lumen defined there between, wherein the first lumen is adapted for oxygen delivery (Par. [0015]-Par. [0016]; Par. [0021] Fig. 1 first end (44) second end (23) first catheter (40) oxygen source (70)); and a second catheter having a first end, a second end and a second lumen defined there between (Par. [0015]-Par. [0016]; Fig. 1 second catheter (50); First end (54) second end (26)), wherein the second catheter is attached to the first catheter (Fig. 1 junction (30) shows first catheter (40) and second catheter attached (50)), and the second lumen is adapted for capnography monitoring (Par. [0025]).
Regarding claim 2, Lyons discloses the first catheter is formed of a flexible material including silicon or a siliconized material (Par. [0039] discloses first and second tube being made of a flexible silastic material).
Regarding claim 4, Lyons discloses the first end of the first catheter is operably connected to an oxygen source, and the second end of the first catheter operably runs to the posterior oropharynx of the patient (Par. [0006]; Par. [0028] and Par. [0031] discloses supplying oxygen to the nasopharynx via guide tube (10); Fig. 1 first end (44) second end (23) first catheter (40) oxygen source (70)).
Regarding claim 5, Lyons discloses the first end of the second catheter is operably connected to a detector, and the second end of the second catheter is positioned in a desired distance from the second end of the first catheter (Fig. 1 second catheter (50); First end (54) second end (52); CO2 monitoring device (60); second end of first and second catheter (23) and (26) spaced at a desired distance)).
Regarding claim 10, Lyons discloses a system for administration of oxygen and monitoring for a patient, comprising the nasopharyngeal catheter of claim 1 (Par. [0043]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lyons as applied to claim 1, in further view of Schaller (U.S. Pat. 5,555,890).
Regarding claim 3, Lyons discloses the device as stated above. Lyons does not disclose the first lumen has a size of about 10 Fr.
However, Schaller teaches the first lumen has a size of about 10 Fr (Col. 2 lines 40-45 discloses a catheter diameter being between 2 and 4 mm. When 10 Fr is converted to millimeters it equates to 3.33mm, thus the range provided by Schaller reads on 10 Fr).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lyons to incorporate a lumen diameter to be 10 Fr as taught by Schaller. The skilled artisan would have been motivated to make the modification in order to provide the distal portion of the catheter to be inserted through the patient’s nasal passage and the distal end positioned in the patient’s pharynx (Schaller, Col. 2 lines 1-7).
Regarding claim 7, Lyons discloses the device as stated above. Lyons does not disclose the detector is an end-tidal 281322034v.1Attorney Docket No. 0114506.136US9capnography.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lyons to incorporate an end-tidal capnography as taught by Schaller. The skilled artisan would have been motivated to make the modification in order to determine the carbon dioxide of the arterial blood gas. (Schaller, Col. 1 lines 23-35).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lyons as applied to claim 1 and 5.
	Regarding claim 6, Lyons discloses the second end of the second catheter is positioned in a desired distance from the second end of the first catheter (Fig. 1 second catheter (50); First end (54) second end (52); CO2 monitoring device (60); second end of first and second catheter (23) and (26) spaced at a desired distance)).
	Lyons does not disclose the desired distance being about 1 inch.
	It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lyons to incorporate the desired distance being about 1 inch. Applicant places no criticality on one particular distance over another (Page 11 of applicant’s specification). Modifying Lyons to have the claimed desired distance would not have adverse effects on the performance of the device and thus the changing distance would not destroy the device. The courts have held that, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, tire claimed device was not patentably distinct from the prior art device”. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 'ill (Fed. Cir. 1984), cert, denied. 469 U.S. 830, 225 USPQ 232 (1984). 
	The prior art of Lyons does not disclose the exact desired distance being about 1 inch between the second end of the first catheter and the second end of the second catheter. However, making the modification to the catheter of Lyons would still be able to function and would not have adverse effects or destroy the device of the prior art.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lyons as applied to claim 1, in further view of Baker (U.S. PG. 2008/0072905).
Regarding claim 8, the device of Lyons discloses the device as stated above. Lyons does not disclose the second catheter comprises one or more sensors placed inside the second lumen for monitoring end-tidal CO2 (ETCO2).
However, Baker teaches the second catheter comprises one or more sensors placed inside the second lumen for monitoring end-tidal CO2 (ETCO2) (Par. [0092] discloses carbon dioxide sensors within the lumen to enable capnography for each lung; Fig. 1 shows sensor element (10) within the conduit (16)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lyons to incorporate one or more sensors placed inside the second lumen for monitoring end-tidal CO2 as taught by Baker. The skilled artisan would have been motivated to make the modification in order to provide monitoring of concentration of carbon dioxide within the exhaled air to ensure there are not any abnormal levels of carbon dioxide in the blood or tissue (Baker Par. 0006]).
Claim 9, 12, 14, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lyons as applied to claim 1, in further view of Christopher (U.S. Pat. 8,015,974).
Regarding claim 9, the device of Lyons fails to disclose further comprising an in-line pressure release valve placed proximate to the first end of the first catheter and being in fluidic communication with the first lumen.
However, Christopher teaches an in-line pressure release valve placed proximate to the first end of the first catheter and being in fluidic communication with the first lumen (Col. 13 lines 61-65 discloses a pressure relief valve within the inspiratory lumen; Fig. 1 pressure relief valve (25) inspiratory limb extending from (28) to (56)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lyons to incorporate an in line pressure release 
Regarding claims 12 and 19, Lyons discloses a nasopharyngeal catheter for administration of oxygen and monitoring for a patient, comprising (Par. [0006]): a first catheter having a first end, a second end and a first lumen defined there between, wherein the first end of the first catheter is operably connected to an oxygen source (Par. [0015]-Par. [0016]; Par. [0021] Fig. 1 first end (44) second end (23) first catheter (40) oxygen source (70)); the second end of the first catheter operably runs to the posterior oropharynx of the patient, and the first lumen is adapted for oxygen delivery (Par. [0006]; Par. [0028] and Par. [0031] discloses supplying oxygen to the nasopharynx via guide tube (10); Fig. 1 first end (44) second end (23) first catheter (40) oxygen source (70)).
Lyons does not disclose an in-line pressure release valve placed proximate to the first end of the first catheter and being in fluidic communication with the first lumen.
However, Christopher teaches an in-line pressure release valve placed proximate to the first end of the first catheter and being in fluidic communication with the first lumen (Col. 13 lines 61-65 discloses a pressure relief valve within the inspiratory lumen; Fig. 1 pressure relief valve (25) inspiratory limb extending from (28) to (56)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lyons to incorporate an in line pressure release valve in the first lumen as taught by Christopher. The skilled artisan would have been motivated to make the modification in order to prevent excessive pressure build up within the flow delivery circuit (Christopher, Col. 13 lines 61-65).
Regarding claims 14 and 22, the modified device of Lyons further discloses the in line pressure release valve is a t-piece pressure release valve that operably opens if there is a build-up of a predetermined pressure in the first lumen (Christopher, Col. 13 lines 61-65 discloses a pressure relief valve within the inspiratory lumen that vents to the atmosphere, preventing excessive pressure build up .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lyons in view of Christopher (U.S. Pat. 8,015,974) as applied to claim 12, in further view of Frass (U.S. Pat. 5,499,625).
Regarding claim 13, the modified device of Lyons fails to disclose the first catheter has a plurality of hole defined proximal to the second end of the first catheter and being in fluidic communication with the first lumen.
However, Frass teaches the first catheter has a plurality of hole defined proximal to the second end of the first catheter and being in fluidic communication with the first lumen (Col. 4 lines 39-55; Col 6 lines 12-15 discloses providing airflow through the outlet holes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lyons to incorporate the first catheter has a plurality of hole defined proximal to the second end of the first catheter and being in fluidic communication with the first lumen as taught by Frass. The skilled artisan would have been motivated to make the modification in order to provide for a more dispersed airflow to the patient.
Claim 16, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lyons in view of Christopher (U.S. Pat. 8,015,974) as applied to claim 12, in further view of Essen-Moller (U.S. Pat. 5,477,860). 
Regarding claim 16, the modified device of Lyons fails to disclose a pH monitoring sensor for monitoring breath and risk of gastric content translocation of the patient.
However, Essen-Moller teaches a pH monitoring sensor for monitoring breath and risk of gastric content translocation of the patient (Col. 4 lines 18-20 and lines 33-36; Col. 4 lines 45-56; Col 5 lines 43-52 discloses a pH monitor sensor and thus is capable of monitoring the gastric content translocation; Fig 1 shows catheter (10) with a pH sensor (14) at a second end).

Regarding claim 17, the modified device of Lyons further discloses the pH monitoring sensor is placed inside the first lumen at a distance from the second end of the first catheter (Essen-Moller, Col. 4 lines 45-56; Col 5 lines 43-52; Fig 1 shows catheter (10) with a pH sensor (14) at a second end).
Regarding claim 18, the modified device of Lyons further discloses the pH monitoring sensor is placed the second end of the first catheter (Essen-Moller, Col. 4 lines 45-56; Col 5 lines 43-52; Fig 1 shows catheter (10) with a pH sensor (14) at a second end).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lyons as applied to claim 1, in further view of Essen-Moller. 
Regarding claim 20, the device of Lyons fails to disclose a pH monitoring sensor for monitoring breath and risk of gastric content translocation of the patient.
However, Essen-Moller teaches a pH monitoring sensor for monitoring breath and risk of gastric content translocation of the patient (Col. 4 lines 18-20 and lines 33-36; Col. 4 lines 45-56; Col 5 lines 43-52 discloses a pH monitor sensor and thus is capable of monitoring the gastric content translocation; Fig 1 shows catheter (10) with a pH sensor (14) at a second end).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lyons to incorporate a pH sensor as taught by Essen-Moller. The skilled artisan would have been motivated to make the modification in order to determine a cause of an individual’s sleep apnea (Essen-Moller, Col. 3 lines 33-49)
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lyons as applied to claims 1 and 4, in further view of Frass (U.S. Pat. 5,499,625).
Regarding claim 21, the device of Lyons fails to disclose the first catheter has a plurality of hole defined proximal to the second end of the first catheter and being in fluidic communication with the first lumen.
However, Frass teaches the first catheter has a plurality of hole defined proximal to the second end of the first catheter and being in fluidic communication with the first lumen (Col. 4 lines 39-55; Col 6 lines 12-15 discloses providing airflow through the outlet holes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lyons to incorporate the first catheter has a plurality of hole defined proximal to the second end of the first catheter and being in fluidic communication with the first lumen as taught by Frass. The skilled artisan would have been motivated to make the modification in order to provide for a more dispersed airflow to the patient.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lyons in view of Christopher (U.S. Pat. 8,015,974) as applied to claims 1, 5 and 14, in further view of Morris (U.S. PG Pub. 2009/0131811).
Regarding claim 15, the modified device of Lyons fails to disclose the predetermined pressure is about 30 cmH20. 
However, Morris teaches the predetermined pressure about 30 cmH20 (Par. [0046]-Par. [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lyons to have a pressure of 30 cmH2O as taught by Morris. The skilled artisan would have been motivated to make the modification in order to prevent over inflation and discomfort to an end user.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	A. Michael (U.S. Pat. 3,683,908) teaches “Apparatus for Sealing the Esophagus and Providing Artificial Respiration”
	B. Nakhgevany (U.S. Pat. 4,892,095) teaches “Endotracheal Tube”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN S PACIOREK/Examiner, Art Unit 3785                                                                                                                                                                                                        1/1/2021

/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785